DETAILED ACTION
This is responsive to the amendment dated 2/4/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings were received on 2/4/21.  These drawings are acceptable, but objected to as noted below.
The drawings are objected to because in box 206, “THE” is misspelled as “TEH”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claims 12 and 17 are objected to because of the following informalities:
In claim 12,  in line 2, “a” in front of “toilet” should be deleted and replaced with --the--.  
In claim 17, in line 5, insert --the-- before “seat.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites that the bowl and trapway are formed from a material that is not vitreous china. This does not set forth a further limitation of claim 12 which recites “a flush engine for a toilet, the flush engine formed from a material that is not vitreous china, the flush engine comprising … a bowl …; a trapway”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 
Claim Rejections - 35 USC § 103
Claim 1, 5, 6, 9, 10, and 12-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2005/0115042 hereinafter Davies) in view of Le (US 2018/0112383) and Mann (US 3,626,132).  
Regarding claims 1 and 5, Davies discloses a toilet assembly (fig. 3) comprising a flush engine (24) comprising a bowl (24b) defining a sump (lowest portion of 24b); a rim above the bowl and comprising a seat (24a, see annotated figure below) and a trapway extending from the sump (24c); a bowl insert configured to be located in the bowl and received in the seat of the rim (see annotated figure below)(16)(note: that insofar as applicant’s bowl insert is received radially within the confines of the rim 34, so too is Davies), and a shroud (14) configured to be positioned over the flush engine to conceal at least a portion thereof (see fig. 2). 
Davies does not show that the flush engine is formed from a material that is not vitreous china. Attention is turned to Le, which teaches a similar toilet having a flush engine (46, 40, 20) that is not made from vitreous china (para. [0013], the flush engine is made of a pliable material such as plastic, para. [0048]). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the flush engine of Davies in a non-vitreous china material to enable flexibility so that different bowl inserts can be used.  A non-vitreous china flush engine may also enable weight savings or other manufacturing flexibilities. 

Regarding claim 6, Davies as modified shows all of the instant invention as discussed above, and further shows that the bowl insert includes a lip (horizontal portion of 16) extending laterally outward from an upper periphery of the bowl insert (top of vertical portion of 16), the lip of the bowl insert being configured to engage the overflow rim when the bowl insert is received within the bowl. 
Regarding claim 9, Davies as modified shows all of the instant invention as discussed above and further shows that the trapway extends from the sump (see 24c extends from lowest portion of 24b, fig. 4), but does not show that the bowl insert shows a trapway opening which is configured to align with the trapway inlet of the trapway in the bowl insert is received in the bowl.  Attention is turned to Le, which teaches a bowl insert (12) inserted into a bowl of a flush engine (46, 40, 20). Le shows that the trapway (20) extends from the sump at an inlet (43) of the trapway and the bowl insert defines a trapway opening configured to align with the inlet when the insert is received in the bowl. See para. [0043] and see also Fig. 7, showing the trapway inlet 141. Note that the bottom of the bowl portion (12) must form an opening which aligns with the sump inlet in order for waste to be carried into trapway.  It would have been obvious to one having ordinary skill in the art at the time of filing to have provided the bowl insert of Davies such that it extends the distance of the flush engine bowl, and to provide a trapway opening that aligns with an inlet of the trap way in order to allow for effective transfer of waste from the insert to the trapway, while preventing waste from contacting the bowl portion of the flush engine. 
Regarding claim 10, Davies as modified shows all of the instant invention as discussed above, but does not show the particulars of a sump nozzle and sump opening in a bowl insert. Attention is again turned to Le, which shows a flush engine (40) comprising a sump nozzle (41) extending from the sump of the bowl, and a bowl insert (12) defines a sump opening configured to aligned with the sump nozzle of the flush engine when the bowl insert is received in the bowl.  See para. [0044] and see also fig. 2, inlet forming nozzle at 41 and fig. 7, inlet forming nozzle at 143. Note that the bottom of the bowl portion (12) must form an opening which aligns with the nozzle in order for water to be introduced into the sump to carry it into the trapway.   It would have been obvious to have provided the bowl insert of Davies such that it extends the distance of the flush engine bowl, and to provide a sump opening that aligns with a sump nozzle in order to allow for enhanced flushing of the toilet with a sump jet, while also preventing waste from contacting the bowl portion of the flush engine.
Regarding claims 12, 13, 15, and 16, Davies discloses a flush engine for a toilet comprising: a bowl (24b) defining a sump (bottom of bowl) and a trapway (24c) extending from the sump; and a rim (24a) having a seat (see annotated figure below) at an upper periphery of the bowl, where the seat is configured to engage a lip (horizontal portion of 16) of the bowl insert (16) received in the bowl. 
Davies does not show that the flush engine is formed from a material that is not vitreous china. Attention is turned to Le, which teaches a similar toilet having a flush engine (46, 40, 20) that is not made from vitreous china (para. [0013], the flush engine is made of a pliable material such as plastic, para. [0048]). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the flush engine of Davies in a non-vitreous china material to enable flexibility so that different bowl inserts can be used.  A non-vitreous china flush engine may also enable weight savings or other manufacturing flexibilities. 
Davies however does not specifically show that the rim is an overflow rim Attention is turned to Mann which teaches a toilet having a flush engine having a bowl (12) and an overflow rim (50) at an upper periphery thereof and in communication with apertures (64) or slit (60), the overflow rim has a nozzle (70) extending away from the rim and configured to pass excess water from the rim to the trapway (44)(as per claim 15) via an overflow trapway (82, 74, 78) such that the excess water bypasses the bowl (as per claim 16). It would have been obvious to the ordinary artisan at the time of effective filing to have provided overflow functionality to the rim of Davies, and to have provided a nozzle, as taught by Mann, so as to prevent flooding that might occur from an overflow condition.
Regarding claim 14, Davies shows that the flush engine is configured to be at least partially received within various shrouds (18a-c) having different external aesthetics (para. [0063], [0065]). 
Regarding claim 17, Davies discloses a method of assembling a toilet assembly comprising providing a flush engine (24) comprising a bowl (24b) defining a sump (lowest portion of bowl), a rim (24a) having a seat (see annotated figure below), and a trap way (24c) extending from the sump; inserting a bowl insert a bowl insert (16) into a seat of the rim (note: that insofar as applicant’s bowl insert is inserted into/received radially within the confines of the rim 34, so too is Davies); and positioning a shroud (14) cover the flush engine to conceal at least a portion thereof (see fig. 2). 
Davies does not show that the flush engine is formed from a material that is not vitreous china. Attention is turned to Le, which teaches a similar toilet having a flush engine (46, 40, 20) that is not made from vitreous china (para. [0013], the flush engine is made of a pliable material such as plastic, para. [0048]). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the flush engine of Davies in a non-vitreous china material to enable flexibility so that different bowl inserts can be used.  A non-vitreous china flush engine may also enable weight savings or other manufacturing flexibilities. 
Davies however does not specifically show that the rim is an overflow rim Attention is turned to Mann which teaches a toilet having a flush engine having a bowl (12) and an overflow rim (50) at an upper periphery thereof and in communication with apertures (64) or slit (60), the overflow rim has a nozzle (70) extending away from the rim and configured to pass excess water from the rim to the trapway (44)(as per claim 15) via an overflow trapway (82, 74, 78) such that the excess water bypasses the bowl (as per claim 16). It would have been obvious to the ordinary artisan at the time of effective filing to have provided overflow functionality to the rim of Davies, as taught by Mann, so as to prevent flooding that might occur from an overflow condition.
Regarding claim 19, Davies discloses a method of removing the first pedestal shroud and replacing it with a second pedestal shroud (18a-c), the second shroud having a different appearance than the first, depending on the aesthetic preferences, spatial parameters, or other functional requirements of the toilet (para. [0063],[0065]).
Regarding claim 20, Davies as modified shows all of the instant invention as discussed above, but does not show a rinse rim, or the particulars of the tank, as claimed. Attention is again turned to Le, which further shows the method step of coupling a rinse rim to a flush engine (rim portion of 12, not labeled, but evident), the step of providing a tank (214) with a conduit defining a rinse outlet and a separate sump outlet; fluidly coupling that rinse outlet to the rinse rim (via the channel) and fluidly coupling the sump outlet to the sump (230 to 241).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a tank having a rinse water outlet and a sump outlet in the device of Davies as modified so that water can be introduced into both the sump and the bowl for enhanced cleaning.   The method as recited is obvious in view of the normal assembly of the device of Davies as modified. 

    PNG
    media_image1.png
    565
    934
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    479
    758
    media_image2.png
    Greyscale

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies, Le, and Mann, as applied to claims 1 and 17, in view of Spankowski et al. (US 2014/0259351 hereinafter Spankowski).
Regarding claim 3, Davies shows all of the instant invention as discussed above, but does not specify the material of the shroud and bowl insert. Attention is turned to Spankowski which teaches that it is known to form a toilet shroud (24) and bowl (14) from vitreous china (para. [0033]).  It would have been obvious to one having ordinary skill at the time of effective filing to have provided the shroud and bowl insert of Davies in vitreous china, since that is known to be a non-porous material which is useful for sanitary ware. 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davies, Le, and Mann, as applied to claim 1, in view of Giesler et al. (US 6,212,700 hereinafter Giesler). 
Regarding claim 8, Davies as modified shows all of the instant invention as discussed above, but does not show a rinse rim coupled to a top portion of the flush engine defining a plurality of rinse openings which supply water from within the rim to the insert.  Attention is turned to Geisler which teaches a toilet having a flush engine (11) and a bowl insert (12) and a rinse rim (19) which is coupled to a top portion of the engine. The rinse rim has a plurality of rise openings (21) configured to supply water from within the rim into the bowl insert.   It would have been obvious to include a rinse rim in the toilet of Davies in order to provide effective cleaning of the toilet bowl. 
Regarding claim 11, Davies shows all of the instant invention as discussed above, but does not show that the bowl insert is located in the bowl such that the bowl does not directly hold any fluid.  Attention is again turned to Geisler which teaches that the bowl insert (12) fully covers the flush engine (11)(fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a full coverage bowl insert so that the waste does not stick to the flush engine. 
Allowable Subject Matter
Claims 7 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant’s arguments with respect to Le have been considered, but are moot since Le is no longer used as a primary reference. 
Applicant’s arguments with respect to claims 1, 12, and 17, and Davies and the lack of the overflow rim have been considered, but are moot since Mann is being used to teach what is lacking in Davies. 
Applicant’s arguments that Davies teaches a flush engine formed from vitreous china have been considered, but are not persuasive. Le is used to teach that it is known to form flush engines from materials other than vitreous china in order to enable flexibility so that different bowl inserts can be used.  A non-vitreous china flush engine may also enable weight savings or other manufacturing flexibilities.  The references have been properly combined and motivated in the rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754